WALLACE, JUDGE:
This Court issued an Opinion on November 1, 1977, in the case of Charles E. Schooley v. Department of Highways (CC-76-131). In that Opinion, an award of $7,000.00 was made to the claimant, and a Release for payment thereof was subsequently issued and delivered to the claimant. This Release was never executed, and time for payment of the claim expired as of midnight, June 30, 1979.
Testimony in this claim established that the prior claim should have been a subrogation claim entitling the claimant herein to the proceeds of the prior award. Accordingly, this Court makes an award to the claimant in the amount of $7,000.00.
Award of $7,000.00.